ACCEPTED
                                                                                                   06-15-00049-CV
                                                                                        SIXTH COURT OF APPEALS
                                                                                              TEXARKANA, TEXAS
                                                                                              10/7/2015 9:39:39 AM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK

                                     NO. 06-15-00049-CV

                             IN THE COURT OF APPEALS
                                                                           FILED IN
                          FOR THE SIXTH DISTRICT OF TEXAS          6th COURT OF APPEALS
                                TEXARKANA, TEXAS                     TEXARKANA, TEXAS
                                                                   10/7/2015 9:39:39 AM
                CRISTINA MARENTE individually and as representative of DEBBIE
                                                                       the      AUTREY
                     ESTATE OF CHRISTIAN MARENTE, Deceased,                 Clerk
                                      Appellants
                                         v.
                    EUNICE ASHA, and EPIC HEALTH SERVICES, INC.
                                      Appellees

          MOTION FOR LEAVE TO FILE AMENDED BRIEF FOR APPELLANTS

       COMES NOW CRISTINA MARENTE individually and as representative of the

ESTATE OF CHRISTIAN MARENTE, Deceased, Appellants, and files this Motion for Leave

to File Amended Brief for Appellants and shows this Court as follows:

       Brief for Appellants was filed on September 29, 2015. The Appendix was not included.

Counsel also found several typographical errors regarding the wrong rule numbers that needed to

be corrected.

       Appellants’ request that they be permitted to file an Amended Brief.



                                                   Respectfully submitted;

                                                   /s/ Douglas T. Floyd
                                                   Douglas T. Floyd
                                                   Attorney for Appellants
                                                   3336 Therondunn Dr.
                                                   Plano, Texas 75023
                                                   214-704-7081
                                                   469-519-9488 FAX
                                                   T.B.N. 07181700
                                                   lawyerfloyd@aol.com


MOTION FOR LEAVE TO FILE AMENDED BRIEF FOR APPELLANTS
                             SOLO PAGE